OTIS, District Judge
(concurring).
I concur fully in all that is said in the opinion concerning appeal No. 11739, involving the liability of the New York Casualty Company. I concur also in the conclusion that the motion to dismiss the appeal of the Young Men’s Christian Association (No. 11740) is well founded and, on that account alone, I concur in the result affirming the judgment of the court below in so far as it concerns the liability of the Employers Mutual Casualty Company and the Central Surety and Insurance Company.